Citation Nr: 0007510	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of simple, incomplete fractures of the first, 
eighth and ninth right ribs at the posterior axillary line.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a contusion of the left chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued noncompensable ratings 
for residuals of right rib fractures and a left chest 
contusion and which denied a compensable evaluation based 
upon multiple noncompensable service-connected disabilities.  
The veteran appealed the decision to the Board which remanded 
the case to the RO in March 1998 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claims the RO 
returned the case to the Board for further appellate review.

The Board notes that during the pendency of this appeal the 
RO granted service connection for post-traumatic stress 
disorder and assigned a 10 percent disability evaluation.  
Therefore, the issue of entitlement to a compensable 
evaluation based upon multiple noncompensable service-
connected disabilities is now moot and no longer before the 
Board for review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of simple, 
incomplete fractures of the first, eighth and ninth right 
ribs at the posterior axillary line are asymptomatic.

3.  The veteran's service-connected residuals of a contusion 
of the left chest are asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
simple, incomplete fractures of the first, eighth and ninth 
right ribs at the posterior axillary line have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44, 4.56, 4.73, Diagnostic 
Code 5321 (1999).

2.  The criteria for a compensable rating for residuals of a 
contusion of the left chest have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.44, 4.56, 4.73, Diagnostic Code 5321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
evaluation for his service-connected residuals of simple, 
incomplete fractures of the first, eighth and ninth right 
ribs at the posterior axillary line and residuals of a 
contusion of the left chest because the disorders are more 
disabling than contemplated by the current noncompensable 
ratings.

A claimant for benefits under a law administered by VA has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  Id.  The Board finds that all 
relevant facts have been properly developed in this case and 
that all evidence necessary for equitable resolution of the 
issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  A disability may require re-ratings in accordance with 
changes in a veteran's condition.  It is therefore essential 
to consider a disability in the context of the entire 
recorded history when determining the level of current 
impairment.  38 C.F.R. § 4.1.  Nevertheless, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service medical records show that in April 1945 the veteran 
sustained injuries to his chest during his World War II Army 
service in Europe, when he was crushed by a large machine gun 
while riding in the turret of an armored car.  After service, 
VA characterized the veteran's injury as separation of the 
right first rib, middle and distal third, granted service 
connection in March 1946, and assigned a noncompensable 
disability rating.  VA continued the noncompensable rating in 
March 1950 but recharacterized the disorder as two separate 
service-connected disorders: residuals of simple, incomplete 
fractures of the first, eighth and ninth right ribs at the 
posterior axillary line; and residuals of a contusion of the 
left chest.  Both the characterizations and the 
noncompensable ratings for these disabilities have continued 
to the present time.

Beginning soon after separation from service, the veteran 
attributed multiple disorders, especially including 
respiratory disorders, to his April 1945 chest injuries.  For 
example, June 1948 and April 1949 letters from a private 
physician, an August 1948 VA orthopedic examination report, a 
July 1949 VA hospital discharge summary and reports of March 
1950 and August 1961 VA general medical examinations all note 
the veteran's complaints of various breathing and respiratory 
disorders which he attributed to his chest injuries.  None of 
those medical records confirmed that a respiratory disorder 
was a residual of the veteran's chest injuries.  Indeed, the 
only objective medical evidence from that period pertaining 
to the veteran's in-service chest injuries are X-ray reports 
showing evidence of old healed rib fractures without 
pathology.

After the August 1961 VA examination, more than 30 years 
passed before additional medical evidence was associated with 
the claims file.  A May 1993 private examination report, 
which noted no history of tobacco use, included objective 
findings of only fair chest excursion, with mild bilateral 
wheezing, and diagnoses of emphysema and spinal arthritis 
attributed to unspecified in-service trauma.  A report of a 
June 1993 VA fee basis examination noted the veteran's 25-
year history of cigarette smoking and his report of shortness 
of breath.  The only notable findings relating to the 
veteran's chest were some tenderness over the sternum and 
bilateral lower anterior rib cage and slight rib deformity 
showing possible evidence of an old rib fracture.  The 
examining physician found that there was no evidence of a rib 
cage or bony abnormality to the veteran's thorax, that the 
veteran's long history of tobacco abuse had damaged his 
lungs, and that there was no causal relationship between the 
veteran's April 1945 chest injuries and his August 1993 
claims of shortness of breath.  The veteran underwent private 
hospitalization in July and August 1993 for a pulmonary 
embolism and pleurisy.  One of the private physicians who 
treated the veteran at that time provided an October 1994 
letter describing the veteran's disorders but not attributing 
them to in-service chest injuries.  In October 1995 the same 
private physician who provided the May 1993 examination again 
noted absence of a history of smoking and attributed 
moderately severe emphysema with cor pulmonale and secondary 
lung infections, in part, to the veteran's in-service chest 
injuries.  An April 1995 X-ray report noted no active 
pulmonary pathology.

No subsequent medical documentation provides evidence of a of 
any current disorder, including a respiratory disorder, 
residual to the veteran's chest injuries.  A report of a 
February 1996 VA fee basis general medical examination cited 
a long history of smoking and noted without comment or 
confirmation the veteran's complaint of anterior chest wall 
pain.  Objective findings included a symptomatic respiratory 
system, and diagnoses included chronic obstructive pulmonary 
disease (COPD).  A May 1998 VA fee basis X-ray disclosed a 
normal chest.  A private physician who provided a May 1998 
fee basis respiratory disease examination confirmed the COPD 
diagnosis as secondary to former chronic tobacco abuse.  The 
physician also opined unequivocally that there was no 
physical or radiological evidence suggesting the existence of 
current sequelae from the veteran's service-connected chest 
disorders.  During a September 1999 VA fee basis bones 
examination, the veteran complained of global pain and 
shortness of breath and the examination report confirmed 
respiratory symptoms but a normal bone examination.

The veteran testified at his October 1995 RO hearing that he 
felt soreness and a burning, radiating pain in his chest.  He 
acknowledged a long history of cigarette smoking.  In an 
April 1994 written statement, the veteran complained of 
various respiratory disorders which he attributed to his 
service-connected chest injuries.

The veteran's chest injury residuals are currently evaluated 
by analogy to impairment of muscles of respiration under 38 
C.F.R. § 4.73, Diagnostic Code 5321 (1999).  That diagnostic 
code provides the criteria for evaluation of impairment of 
respiration with disability of the muscles of respiration, 
muscle group XXI.  A noncompensable rating is assigned for 
slight muscle injuries; a 10 percent rating is assigned for 
moderate injuries; and a 20 percent rating is assigned for 
moderately severe or severe injuries.

The Board notes that, during the pendency of this appeal, by 
a final rule effective July 3, 1997, the provisions of 38 
C.F.R. § 4.56, classification of muscle injuries, and of 38 
C.F.R. § 4.73, including Diagnostic Codes 5319-5323, were 
amended.  
62 Fed. Reg. 30,235-30,240 (1997).  The Board further notes 
that these amendments were not substantive, but were intended 
to update terminology.  In particular, the Board notes that, 
although the heading for Diagnostic Code 5321 was changed 
slightly to specify that respiration is the function of the 
muscles of respiration, the description of the muscle group 
and the criteria for evaluating disability remained 
unchanged.  The Board has carefully reviewed the evidence of 
record in light of the regulations prior to and after the 
1997 amendments.

The Board recognizes that the private physician who examined 
the veteran in May 1993 and in October 1995 opined that the 
veteran had a respiratory disorder causally linked to his in-
service chest injuries.  However, the reports of those 
examinations are the only claims file medical evidence of a 
current residual of the veteran's in-service chest injuries.  
However, the Board finds these reports to be inherently 
unreliable because they were based, in part, upon an 
erroneous smoking history provided by the veteran.  No 
physician who was aware of the veteran's admitted long 
history of tobacco abuse has attributed a current respiratory 
disorder to the veteran's April 1945 injuries.  In fact, the 
June 1993 and May 1998 examination reports expressly identify 
the veteran's smoking as the cause of the  respiratory 
disorders. The veteran himself insists upon a causal 
connection between a respiratory disorder and his in-service 
injuries.  However, because the veteran is a lay person with 
no medical training or expertise, his statements alone cannot 
constitute competent evidence of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Therefore, this case presents no convincing 
evidence of current residuals of injury to the muscles of 
respiration, and, therefore, a compensable rating is not 
warranted under diagnostic code 5321.  For the same reasons, 
a compensable rating is not warranted under rating schedule 
provisions pertaining to respiratory disorders.  See 
38 C.F.R. § 4.97 (1999).  Furthermore, the physician who 
examined the veteran in May 1998 found no symptomatology of 
any kind residual to the veteran's 1945 chest injuries.  That 
conclusion is consistent with all of the veteran's non-
respiratory physical and X-ray examinations since his 
separation from service.  Therefore, a compensable rating is 
not warranted under diagnostic codes pertaining to the 
musculoskeletal system.  See 38 C.F.R. § 4.71a (1999).

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record is against a 
compensable evaluation for the disabilities at issue in this 
case.  In reaching its decision, the Board has carefully 
considered the history of the veteran's residuals of right 
rib fractures and of a left chest contusion and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation) notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's disability to be so exceptional or 
unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical 
and warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The veteran's appeal is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

